Por la presente se concede
el auto de error solicitado en este caso por el acusado Carlos Arrocho; y habiendo éste acreditado que es insolvente, se declara con lugar su solicitud para que el recurso sea tra-mitado m forma pauperis por lo que a esta corte respecta, a cuyo fin obtendrá libre de derechos los servicios de los oficiales de esta corte, debiendo ser remitidos los autos, den-tro del término legal, a la Corte de Circuito de Apelaciones. Reclámese el mandato enviado oportunamente a la corte sen-*1053tenciadora a la cual se ordenará qne suspenda hasta nueva orden la ejecución de la sentencia que origina este recurso.